 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    Lia D. Mollica,                                       No. 2:19-cv-02017-KJM-DB
12                             Plaintiff,                   ORDER
13           v.
14
      County of Sacramento, et al.,
15
                               Defendants.
16

17           Lia D. Mollica moves to strike several affirmative defenses from the defendants’ answers

18   to her amended complaint under Federal Rule of Civil Procedure 12(f). The court grants the

19   motion in part and denies it in part.

20   I.      BACKGROUND

21           Mollica alleges she severely injured her foot falling from the top bunk of her bed in the

22   Sacramento County Main Jail. See generally Am. Compl., ECF No. 20. She also alleges she was

23   denied necessary medical care. See generally id. She asserts claims against the County of

24   Sacramento, the Sacramento County Sheriff’s Department, and several individual officers, citing

25   42 U.S.C. § 1983, the Rehabilitation Act, the Americans with Disabilities Act, California

26   Government Code section 845.6, the Tom Bane Civil Rights Act, and California tort law. See id.

27   ¶¶ 6–11, 70–119.

28   /////

                                                      1
 1          The defendants have answered Mollica’s allegations. See County Defs.’ Answer, ECF

 2   No. 22; Indiv. Defs.’ Answer, ECF No. 29. They deny liability and assert thirteen affirmative

 3   defenses, detailed below, which Mollica moves to strike under Rule 12(f). See Mot. Strike

 4   County, ECF No. 24; Mot. Strike Indiv. Defs., ECF No. 30.1 The defendants oppose the motions,

 5   which are now fully briefed, and the court submitted them without oral argument. See County

 6   Defs.’ Opp’n, ECF No. 26; Reply County Defs., ECF No. 28; Indiv. Defs.’ Opp’n, ECF No. 31;

 7   Reply Indiv. Defs., ECF No. 32; Minute Orders, ECF Nos. 27, 33.

 8   II.    LEGAL STANDARD

 9          The court may strike “from a pleading an insufficient defense or any redundant,
10   immaterial, impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). A defense may be

11   insufficient (1) as a matter of pleading or (2) as a matter of law. Cal. Brewing Co. v. 3 Daughters
12   Brewing LLC, No. 15- 02278, 2016 WL 4001133, at *1 (E.D. Cal. Jul. 26, 2016).

13          An affirmative defense is insufficient as a matter of pleading if it does not provide “fair

14   notice” of the defense to the plaintiff.2 See Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th

15   Cir. 1979) (per curiam). An answer provides fair notice of an affirmative defense if it identifies

16   “the nature and grounds for the affirmative defense.” Dodson v. Munirs Co., No. 13-0399, 2013

17   WL 3146818, at *2 (E.D. Cal. June 18, 2013). This is a “low bar” that requires some factual

18   basis, but not great detail. Gomez v. J. Jacobo Farm Labor Contractor, Inc., 188 F. Supp. 3d

19   986, 992 (E.D. Cal. 2016) (citations omitted). Generalized references to a legal doctrine or a

             1
               Mollica also moved to strike the defendants’ answers to her original complaint. ECF
     No. 11. Her amended complaint mooted that motion. See Valadez-Lopez v. Chertoff, 656 F.3d
     851, 857 (9th Cir. 2011) (“[I]t is well-established that an amended complaint supersedes the
     original, the latter being treated thereafter as non-existent.” (citation and quotation marks
     omitted)).
            2
              Some federal district courts have imposed a higher standard based on an interpretation of
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
     See L.F. by & through Brown v. City of Stockton, No. 17-01648, 2018 WL 3817558, at *2 (E.D.
     Cal. Aug. 10, 2018) (collecting authority). The Ninth Circuit has not imposed a higher standard
     based on those decisions. See Kohler v. Flava Enters., Inc., 779 F.3d 1016, 1019 (9th Cir. 2015)
     (“[T]he fair notice required by the pleading standards only requires describing the [affirmative]
     defense in general terms.” (citation and quotation marks omitted)). This court has also declined
     to adopt a higher pleading standard and sees no reason to revisit that decision here. See L.F.,
     2018 WL 3817558, at *2.

                                                     2
 1   statute normally fall short of this standard unless they rely on a well-known defense whose

 2   applicability is clear in context. See id. at 992–93.

 3          A defense is insufficient as a matter of law if it is redundant, immaterial, impertinent or

 4   scandalous. Fed. R. Civ. P. 12(f). An allegation is “redundant” if it is “needlessly repetitive or

 5   wholly foreign to the issues involved in the action.” Cal. Dep’t. of Toxic Substances Control v.

 6   Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002). An allegation is “immaterial” if

 7   there is no essential or important relationship to the pleaded claims or defenses. Fantasy, Inc. v.

 8   Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). An

 9   allegation is “impertinent” if it consists of statements that do not pertain and are unnecessary to
10   the issues. Id. An allegation is “scandalous” if it casts a “cruelly derogatory light on a party or

11   other person.” In re 2TheMart.com, Inc. Sec. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000).

12          In addition to these requirements, some courts have required a party moving to strike to

13   show it would suffer prejudice if its motion were denied. See, e.g., Wynes v. Kaiser Permanente

14   Hospitals, No. 10-00702, 2011 WL 1302916, at * 12 (E.D. Cal. Mar. 31, 2011) (“[C]ourts often

15   require a showing of prejudice by the moving party . . . .”); Wolk v. Green, 516 F. Supp. 2d 1121,

16   1134 (N.D. Cal. 2007) (“[T]he remedy of striking a pleading should generally be granted only to

17   avoid prejudice to the moving party . . . .”). Although a party who moves to strike can certainly

18   improve its chances of success by showing prejudice would be likely, “Rule 12(f) says nothing

19   about a showing of prejudice.” Houston Cas. Co. v. Crum & Forster Ins. Co., No. 16-535, 2016
20   WL 4494444, at *4 (E.D. Cal. Aug. 25, 2016) (citation omitted)). This court therefore declines to

21   require a showing of likely prejudice as an absolute prerequisite.

22   III.   ANALYSIS

23          The defendants all rely on the same thirteen affirmative defenses. The court considers

24   these defenses together, as the analysis is the same for each defendant.

25          A.      Qualified Immunity (Affirmative Defense No. 1)

26          The defendants first assert an affirmative defense based on qualified immunity:

27                  For any claim under 42 U.S.C. section 1983, at all times mentioned
28                  in the First Amended Complaint, employees of Defendants were


                                                       3
 1                  acting in good faith and are entitled to qualified immunity, which
 2                  inures to the benefit of any public entity Defendant.
 3   County Defs.’ Answer at 6; see also Indiv. Defs.’ Answer at 6. This defense gives adequate

 4   notice of the individual defendants’ intent to argue they are entitled to qualified immunity against

 5   claims under § 1983, a commonly litigated and well-understood affirmative defense. See, e.g.,

 6   Devermont v. City of San Diego, No. 12-01823, 2013 WL 2898342, at *8 (S.D. Cal. June 14,

7    2013) (denying motion to strike qualified immunity as affirmative defense because it is a familiar,

 8   well-established defense in civil rights actions that plaintiffs can “probe” as cases progress). The

 9   motion to strike this defense is denied.

10          B.      Reasonable Diligence (Affirmative Defense No. 2)

11          The defendants next assert an affirmative defense based on their alleged exercise of

12   “reasonable diligence”:

13                  Defendants allege that in connection with any mandatory duty under
14                  state law imposed upon them or employee thereof, by enactment to
15                  protect against any particular risk of injury, they or employees
16                  thereof exercised reasonable diligence to discharge such duty.
17   County Defs.’ Answer at 6; see also Indiv. Defs.’ Answer at 6. This defense targets the
18   complaint’s negligence and professional negligence claims. See First Am. Compl. ¶¶ 109–19; see
19   also County Opp’n at 7 (confirming this defense applies to these claims). The defense also is
20   redundant of the elements of those claims, which require a plaintiff to prove the defendant had a
21   duty and breached that duty. See Paul v. Patton, 235 Cal. App. 4th 1088, 1095 (2015)
22   (professional negligence); Ladd v. Cty. of San Mateo, 12 Cal. 4th 913, 917 (1996) (ordinary
23   negligence). A defense that attempts to prove a plaintiff has not carried its burden is not an
24   affirmative defense. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002); L.F.
25   2018 WL 3817558, at *4. The motion to strike this defense is granted.
26          Ordinarily, courts freely grant leave to amend stricken pleadings. Wyshak, 607 F.2d at
27   826; Butcher v. City of Marysville, 398 F. Supp. 3d 715, 728–31 (E.D. Cal. 2019); see also Fed.
28   R. Civ. P. 15(a)(2). But courts may deny leave to amend if “any amendment would be futile.”

29   Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (quotation marks



                                                      4
 1   omitted). Here, no amendment would address the problem described in the previous paragraph;

 2   nor is any amendment necessary. The defendants may argue and attempt to prove that they did

 3   not violate a duty of care without asserting an affirmative defense. Leave to amend is denied.

 4          C.      California Government Code sections 815 et seq. and 900 et seq. (Affirmative
 5                  Defenses Nos. 3 and 4)

 6          The defendants’ third affirmative defense cites California Government Code sections 815

 7   and other sections that follow:

 8                  All acts and omissions alleged in the First Amended Complaint,
 9                  where based in state law, fall within the immunities and defenses
10                  described in §§ 815 et seq. of the California Government Code.
11   County Defs.’ Answer at 6; see also Indiv. Defs.’ Answer at 6–7. Under section 815, “Except as

12   otherwise provided by statute[,] . . . [a] public entity is not liable for an injury, whether such

13   injury arises out of an act or omission of the public entity or a public employee or any other

14   person.” Cal. Gov’t Code § 815(a). The sections following section 815 define or limit various

15   immunities. See, e.g., id. § 815.2(a) (“A public entity is liable for injury proximately caused by

16   an act or omission of an employee of the public entity within the scope of his employment if the

17   act or omission would, apart from this section, have given rise to a cause of action against that

18   employee or his personal representative.”).

19          The defendants’ fourth affirmative defense mirrors the third; it cites California

20   Government Code sections 900 and others that follow:

21                  All acts and omissions alleged in the First Amended Complaint,
22                  where based in state law, fall within the immunities and defenses
23                  described in §§ 900 et seq. of the California Government Code.
24   County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 7. Among other provisions, these

25   sections impose various requirements on plaintiffs who assert claims against public entities. See,

26   e.g., Cal. Gov’t Code §§ 910–913.2 (describing an administrative claims process).

27          These defenses are too vague to give fair notice of which immunities which defendants

28   intend to assert against which claims and on the basis of what statutes. See, e.g., Butcher, 398 F.

29   Supp. 3d at 730 (granting motion to strike an affirmative defense asserting that plaintiffs’ claims

30   fell “within the immunities and defenses described in section 815, et seq., and 900, et seq., of the

                                                       5
 1   Government Code”). To give fair notice, a defense based on a statutory provision must

 2   normally cite the statute and offer a “brief description” of it. See, e.g., L.F., 2018 WL 3817558,

 3   at *4. The motion to strike these defenses is granted. Because an amendment could clarify the

 4   defendants’ intent, leave to amend is granted.

 5             D.     California Civil Code section 1431.2 (Affirmative Defense No. 5)

 6             The defendants’ fifth affirmative defense cites California Civil Code section 1431.2:

 7                    Plaintiff's recovery is barred or reduced proportionately by the
 8                    careless, negligence, and willful conduct of the Plaintiff and/or third
 9                    parties, which proximately caused any damage claimed in this action
10                    pursuant to California Civil Code § 1431.2.
11   County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 7. Under section 1431.2, in an

12   action for personal injury such as this one, “[e]ach defendant shall be liable only for the amount

13   of non-economic damages allocated to that defendant in direct proportion to that defendant’s

14   percentage of fault, and a separate judgment shall be rendered against that defendant for that

15   amount.” Cal. Civ. Code § 1431.2(a). This defense gives fair notice that the defendants intend to

16   argue and prove that their liability should be limited in proportion to their fault for any California

17   law claims susceptible to a comparative fault analysis. The motion to strike this defense is

18   denied.

19             E.     California Civil Code sections 3333.1 and 3333.2 (Affirmative Defense Nos. 6
20                    and 7)

21             The defendants’ sixth affirmative defense cites California Civil Code section 3333.1:

22                    In the event these answering Defendants are found liable, which
23                    these answering Defendants deny and state merely for the purpose of
24                    this affirmative defense, these answering Defendants may elect to
25                    introduce evidence of any amount paid or payable, if any, as a benefit
26                    to Plaintiff and claim credit pursuant to California Civil Code
27                    § 3333.1.
28   County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 7. The defendants’ seventh

29   affirmative defense is similar, citing California Civil Code section 3333.2:

30                    In the event these answering Defendants are found liable, which
31                    these answering Defendants deny and state merely for the purpose of
32                    this affirmative defense, damages for non-economic losses for any


                                                        6
1                     professional negligence/malpractice cannot exceed the amount
2                     specified in California Civil Code § 3333.2.
3    County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 7.

4            Section 3333.1 permits defendants facing claims of professional negligence to “introduce

5    evidence of any amount payable as a benefit to the plaintiff as a result of the personal injury

6    pursuant to the United States Social Security Act, any state or federal income disability or

7    worker’s compensation act, any health, sickness or income-disability insurance, accident

8    insurance that provides health benefits or income-disability coverage, and any contract or

9    agreement of any group, organization, partnership, or corporation to provide, pay for, or
10   reimburse the cost of medical, hospital, dental, or other health care services.” Cal. Civ. Code

11   § 3333.1(a). Under section 3333.2, “the amount of damages for noneconomic losses” in an

12   “action for injury against a health care provider based on professional negligence” may not

13   “exceed two hundred fifty thousand dollars.” Id. § 3333.2(a)–(b).

14           This defense gives plaintiff fair notice that the defendants intend to rely on the evidence

15   described in section 3333.1 and argue damages should be limited under section 3333.2. In

16   context it also is clear that these defenses relate to the claim for professional negligence. The

17   motion to strike these defenses is denied.

18           F.       California Code of Civil Procedure section 667.7 (Affirmative Defense No. 8)

19           The defendants’ eighth affirmative defense cites California Code of Civil Procedure

20   section 667.7:

21                    In the event these answering Defendants are found liable, which
22                    these answering Defendants deny and state merely for the purpose of
23                    this affirmative defense, these answering Defendants may elect to
24                    have future damages, if in excess of the amount specified in
25                    California Code of Civil Procedure § 667.7, paid in full or in part as
26                    specified in California Code of Civil Procedure§ 667.7.
27   County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 7. Section 667.7 permits a trial court

28   to enter a judgment requiring certain damages to be paid in periodic payments rather than as a

29   lump sum. See Cal. Civ. Proc. Code § 667.7(a). This defense gives fair notice the defendants

30   /////


                                                       7
 1   may request that future damages awarded to plaintiff under her California law claims be paid

 2   periodically or as a lump sum. The motion to strike this defense is denied.

 3           G.      California Civil Code section 1714.8 (Affirmative Defense No. 9)

 4           The defendants’ ninth affirmative defense cites California Civil Code section 1714.8:

 5                   Plaintiff’s injuries or damages, if any, were a result or caused solely
 6                   by the natural course of a disease or condition, or were the natural or
 7                   expected result of reasonable treatment rendered for the disease or
 8                   condition and Plaintiff's claims herein are barred by California Civil
 9                   Code § 1714.8.
10   County Defs.’ Answer at 7; see also Indiv. Defs.’ Answer at 8. Under section 1714.8, “[n]o

11   health care provider shall be liable for professional negligence or malpractice for any occurrence

12   or result solely on the basis that the occurrence or result was caused by the natural course of a

13   disease or condition, or was the natural or expected result of reasonable treatment rendered for the

14   disease or condition.” This defense gives fair notice that the defendants may attempt to prove

15   plaintiff’s injuries fall within the description provided in the statute and limit their liability to her

16   California law claims. The motion to strike this defense is denied.

17           H.      California Code of Civil Procedure section 425.13 (Affirmative Defense
18                   No. 10)

19           The defendants’ tenth affirmative defense cites California Code of Civil Procedure section

20   425.13:

21                   Plaintiff has failed to comply with the California Code of Civil
22                   Procedure § 425.13 with respect to her alleged claim for punitive
23                   damages against a medical care provider, with respect to any alleged
24                   claim against such health care provider under California statutes.
25   County Defs.’ Answer at 7–8; see also Indiv. Defs.’ Answer at 8. Under section 425.13, “[i]n any

26   action for damages arising out of the professional negligence of a health care provider, no claim

27   for punitive damages shall be included in a complaint or other pleading unless the court enters an

28   order allowing an amended pleading that includes a claim for punitive damages to be filed.” Cal.

29   Civ. Proc. Code § 425.13(a).

30           “Federal district courts have divided on whether § 425.13 applies in federal court.” Est. of

31   Prasad ex rel. Prasad v. Cty. of Sutter, 958 F. Supp. 2d 1101, 1119 (E.D. Cal. 2013) (collecting


                                                        8
 1   authority). The Ninth Circuit has not considered the question. After reviewing the persuasive

 2   authority on each side of this divide, this court has previously concluded that section 425.13

 3   conflicts with Federal Rule of Civil Procedure 8(a)(3) and has thus decided that section 425.13 is

 4   not applicable in federal court. Padilla v. Beard, No. 14-01118, 2014 WL 6059218, at *10–11

 5   (E.D. Cal. Nov. 12, 2014). The court declines to revisit that decision here. The motion to strike

 6   this defense is granted without leave to amend; any amendment would be futile.

 7          I.      California Code of Civil Procedure sections 340.5 and 945.6 (Affirmative
 8                  Defense No. 11)

 9          The defendants’ eleventh affirmative defense is based on the statute of limitations for

10   Mollica’s state law claims:

11                  The state law claims as against any against [sic] a health care
12                  provider are barred by the applicable statute of limitations, including
13                  California Code of Civil Procedure § 340.5 and/or § 945.6.
14   County Defs.’ Answer at 8; see also Indiv. Defs.’ Answer at 8. This defense gives fair notice that

15   the defendants intend to argue that plaintiff’s state law claims are barred by the limitations

16   provisions in sections 340.5 and 945.6. See Wyshak, 607 F.2d at 827 (holding affirmative defense

17   based on statute of limitations gave fair notice because attached memorandum cited statute in

18   question). The motion to strike this defense is denied.

19          J.      Failure to Mitigate Damages (Affirmative Defense No. 12)

20          In their twelfth affirmative defense, the defendants’ allege Mollica did not exercise
21   reasonable diligence to mitigate her damages:

22                  Plaintiff failed to exercise reasonable diligence so as to mitigate the
23                  damages, if any, alleged in the First Amended Complaint and the
24                  resultant damages, if any, complained of were directly and
25                  proximately caused by the failure, neglect, and refusal of Plaintiff to
26                  exercise reasonable diligence and effort to mitigate the damages
27                  alleged.
28   County Defs.’ Answer at 8; see also Indiv. Defs.’ Answer at 8.

29          A generalized statement such as this gives fair notice of an affirmative defense based

30   on an allegation that plaintiff did not mitigate her damages. L.F., 2018 WL 3817558, at *3–4.

31   The motion to strike this defense is denied.


                                                      9
 1          K.       Assumption of Risk (Affirmative Defense No. 13)

 2          In their final affirmative defense, the defendants allege Mollica assumed the risk of injury:

 3                   Based upon information and belief, Plaintiff freely and voluntarily
 4                   assumed the risk of injury and damage alleged in this action with full
 5                   knowledge and appreciation of the magnitude thereof.
 6   County Defs.’ Answer at 8; see also Indiv. Defs.’ Answer at 8. This defense is too vague to give

 7   fair notice of how the defendants intend to argue or prove that plaintiff assumed any risk. It is

 8   stricken. The defendants propose to amend the defense by alleging they did not cause the fall and

 9   that Mollica “assumed the risk of injury when falling from the top bunk onto the floor.” See

10   County Opp’n at 18; Indiv. Def. Opp’n at 19. The theory of this proposed amendment defies

11   common sense. Mollica cannot have assumed the risk of falling while she was falling. Leave to

12   amend is denied.

13   IV.    CONCLUSION

14          The motion to strike at ECF No. 11 is denied as moot. The motions to strike at ECF Nos.

15   14 and 20 are granted in part and denied in part:

16                  The motions to strike affirmative defenses 1, 5, 6, 7, 8, 9, 11, and 12 are denied.

17                  Affirmative defenses 3 and 4 are stricken with leave to amend.

18                  Affirmative defenses 2, 10, and 13 are stricken without leave to amend.

19          Any amended answers must be filed within fourteen days.
20          This order resolves ECF Nos. 11, 24, and 30.

21          IT IS SO ORDERED.

22   DATED: July 7, 2021.




                                                      10
